Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed April 28, 2022 have been received and entered into the case. Claim 18 is added. Claims 1 – 9 and 18 are pending and have been considered on the merits. All arguments have been fully considered.
Claims 1 – 17 are pending; claims 10 – 17 are withdrawn; claims 1 – 9 have been considered on the merits.  

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s reply. Specifically in that the prior art does not teach the methods wherein the claimed amount of alginate is dissolved such that the mixture remains in solution rather than beading (pages 9 – 10, reply filed 04.28.2022). Applicant further argues that the prior art includes higher amounts of alginate such that the solution forms beads which is followed by a chitosan coating, whereas the claimed method results in a solution until chitosan and polysorbate 80 are added thereto. Applicant further differentiates the method in that the resulting microcapsules have bead sizes in the micron range and the particle core shell rations are very small (reply filed 04.28.2022, page 11). These arguments are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on July 8 2022.
In claim 9, the text of the claim is deleted and replaced with the following: 
--The method of claim 8, wherein the probiotics are microorganisms selected from the group consisting of Acetobacter spp., Agrobacterium, Azospirillum, Azotobacter, Bacillus amyloliquefaciens, Bacillus coagulans, Bacillus laterosporus, Bacillus megaterium, Bacillus sphaericus, Bacillus subtilis, Bifidobacterium spp., Bifidobacterium adolecentis, Bifidobacterium animalis, Bifidobacterium bifidum, Bifidobacterium breve, Bifidobacterium infantis, Bifidobacterium longum, Candida glabrata, Candida humilis, Candida krusei, Candida milleri, Candida mycoderma, Candida pelliculosa, Carnobacterium sp., Debaryomyces hansenii, Enterococcus casseliflavus, Enterococcus faecalis, Enterococcus faecium, Enterococcus gallinarum, Enterococcus mundtii, Gluconobacter Flavobacterium, Hansenula silvicola, Herbaspirillum, Issatchenkia orientalis, Kazachstania unispora, Kluyveromyces marxianus, Lactobacillus acidophilus, Lactobacillus alimentarius, Lactobacillus brevis, Lactobacillus buchneri, Lactobacillus casei, Lactobacillus cellobiosus, Lactobacillus curvatus, Lactobacillus delbrueckii, Lactobacillus delbrueckii subsp. Lactis, Lactobacillus farciminis, Lactobacillus fermentum, Lactobacillus helveticus, Lactobacillus lactis, Lactobacillus paracasei, Lactobacillus paralimentarius, Lactobacillus pentosus, Lactobacillus plantarum, Lactobacillus reuteri, Lactobacillus sakei, Lactococcus spp., Lactococcus diacetylactis, Lactococcus lactis ssp., Lactococcus lactis subsp. cremoris, Lactococcus lactis subsp. diacetylactis, Lactococcus lactis subsp. hordniae, Leuconostoc spp., Leuconostoc mesenteroides, Leuconostoc mesenteroides subsp. cremoris, Leuconostoc pseudomesenteroides, Oenococcus oeni, Pediococcus spp., Pediococcus acidilactici, Pediococcus cerevisiae, Pediococcus pentosaceus, Pediococcus urinae-equi, Pichia kudriavzevii, Propionibacterium freudenreichii, Pseudoplantarum, Saccharomyces barnettii, Saccharomyces servazzi, Streptococcus spp., Streptococcus cremoris, Streptococcus diacetylactis, Streptococcus intermedius, Streptococcus lactis, Streptococcus thermophilus, Thiobacillus, Torulaspora delbrueckii, Torulopsis sp., Trichosporon beigelli,  Vagococcus spp., Vagococcus fluvialis, Vagococcus salmoninarum, Weissella cibaria, Weissella confusa.--
Claims 10 – 17 are canceled.

Allowable Subject Matter
Claims 1 – 9 and 18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699